DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-28 are pending. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8-10, 15-17 and 22-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of U.S. Patent No. 9,203,491as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.
Instant Application
Parent Patent No. 9,203,491
1. A method for determining a precoding matrix indicator, the method comprising: sending, by a base station, a reference signal to a terminal device; and receiving, by the base station, a precoding matrix indicator (PMI) from the terminal device, wherein the PMI corresponds to a precoding matrix in a codebook, wherein each precoding matrix W comprised in the codebook is a product of two matrices W and W2, W = WW2,matrix X, being a Kronecker product of a matrix A, and a matrix B, , X, A, 0 B, , 1 i< NB , wherein the matrix A, and the matrix B, are for channel state information quantization in two degrees of freedom of an antenna array respectively.

1. A method for determining a precoding matrix indicator, the method comprising: receiving, by a user equipment, a reference signal sent by a base station; selecting, by the user equipment, based on the reference signal, a precoding matrix from a codebook, wherein a precoding matrix W comprised in the codebook is a product of two matrices W.sub.1 and W.sub.2, wherein W.sub.1 is a block diagonal matrix, W.sub.1=diag{X.sub.1, . . . , X.sub.N.sub.B}, wherein each block matrix X.sub.i is a Kronecker product of a matrix A.sub.i and a matrix B.sub.i, X.sub.i=A.sub.icustom characterB.sub.i, and 1≦i≦N.sub.B, and the W.sub.1 comprises at least one block matrix, N.sub.B≧1; and sending, by the user equipment, a precoding matrix indicator (PMI) to the base station, wherein the PMI corresponds to the selected precoding matrix.
2. The method according to claim 1, wherein each column of the matrix A, and the matrix B, is a discrete Fourier transform (DFT) vector, and the two degrees of freedom of the antenna array comprise a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction.
2. The method according to claim 1, wherein each column of the matrix A.sub.i or the matrix B.sub.i in the block matrix X.sub.i=A.sub.icustom characterB.sub.i is a discrete Fourier transform (DFT) vector or is a column vector of a Hadamard matrix.
3. The method according to claim 1, wherein receiving by the base station the PMI from the terminal device comprises: receiving a third precoding matrix indicator PMhi, a fourth precoding matrix indicator PMJ12, and a fifth precoding matrix indicator PMI2 from the terminal device, wherein the third precoding matrix indicator PM1Ii is used to indicate the matrix A,, wherein 1< i< NB; the fourth precoding matrix indicator PMJ12 is used to indicate the matrix B, wherein 1<_ 1 NB, and the fifth precoding matrix indicator PMI2 is used to indicate the matrix W2 -
10. The method according to claim 6, wherein receiving a precoding matrix indicator PMI sent by the UE comprises: receiving a first precoding matrix indicator PMI.sub.1 and a second precoding matrix indicator PMI.sub.2, that are sent by the user equipment UE, wherein the first precoding matrix indicator PMI.sub.1 is used to indicate the matrix X.sub.i=A.sub.icustom characterB.sub.i and the second precoding matrix indicator PMI.sub.2 is used to indicate the matrix W.sub.2; or receiving a third precoding matrix indicator PMI.sub.11, a fourth precoding matrix indicator PMI.sub.12, and a fifth precoding matrix indicator PMI.sub.2 that are sent by the UE, wherein the third precoding matrix indicator PMI.sub.11 is used to indicate the matrix A.sub.i, wherein 1≦i≦N.sub.B, the fourth precoding matrix indicator PMI.sub.12 is used to indicate the matrix B.sub.i, wherein 1≦i≦N.sub.B, and the fifth precoding matrix indicator PMI.sub.2 is used to indicate the matrix W.sub.2.


Claims 8-10 of instant application are double patent rejected as applied to claims 1-3 of instant application respectively above by parent patent no. 9,203,491. 

Claims 15-17 of instant application are double patent rejected as applied to claims 1-3 of instant application respectively above by parent patent no. 9,203,491. 

Claims 22-24 of instant application are double patent rejected as applied to claims 1-3 of instant application respectively above by parent patent no. 9,203,491. 

Claims 1-3, 8-10, 15-17 and 22-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,859,962 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application
Parent Patent No. 9,859,962
1. A method for determining a precoding matrix indicator, the method comprising: sending, by a base station, a reference signal to a terminal device; and receiving, by the base station, a precoding matrix indicator (PMI) from the terminal device, wherein the PMI corresponds to a precoding matrix in a codebook, wherein each precoding matrix W comprised in the codebook is a product of two matrices W and W2, W = WW2,matrix X, being a Kronecker product of a matrix A, and a matrix B, , X, A, 0 B, , 1 i< NB , wherein the matrix A, and the matrix B, are for channel state information quantization in two degrees of freedom of an antenna array respectively.

3. The method according to claim 1, wherein receiving by the base station the PMI from the terminal device comprises: receiving a third precoding matrix indicator PMI.sub.11, a fourth precoding matrix indicator PMI.sub.12, and a fifth precoding matrix indicator PMI.sub.2 from the terminal device, wherein the third precoding matrix indicator PMI.sub.11 is used to indicate the matrix A.sub.i, wherein 1≤i≤N.sub.B; the fourth precoding matrix indicator PMI.sub.12 is used to indicate the matrix B.sub.i, wherein 1≤i≤N.sub.B, and the fifth precoding matrix indicator PMI.sub.2 is used to indicate the matrix W.sub.2.
1. A method for determining a precoding matrix indicator, the method comprising: receiving, by a user equipment, a reference signal sent by a base station; selecting, by the user equipment, based on the reference signal, a precoding matrix from a codebook, wherein a precoding matrix W comprised in the codebook is a product of two matrices W.sub.1 and W.sub.2, wherein W.sub.1 is a block diagonal matrix, W.sub.1=diag{X.sub.1, . . . , X.sub.N.sub.B}, wherein each block matrix X.sub.i is a Kronecker product of a matrix A.sub.i and a matrix B.sub.i, X.sub.i=A.sub.i[AltContent: rect]B.sub.i, and 1≦i≦N.sub.B, and the W.sub.1 comprises at least one block matrix, N.sub.B≧1, and the matrix W.sub.2 is used to select or weight and combine at least one column vector in the matrix W.sub.1, so as to form the matrix W; and sending, by the user equipment, a precoding matrix indicator (PMI) to the base station, wherein the PMI corresponds to the selected precoding matrix; wherein sending a precoding matrix indicator (PMI) to the base station comprises: sending a first precoding matrix indicator PMI.sub.1 and a second precoding matrix indicator PMI.sub.2 to the base station, wherein the first precoding matrix indicator PMI.sub.1 is used to indicate the matrix X.sub.i=A.sub.i[AltContent: rect]B.sub.i, and the second precoding matrix indicator PMI.sub.2 is used to indicate the matrix W.sub.2, or sending a third precoding matrix indicator PMI.sub.11, a fourth precoding matrix indicator PMI.sub.12, and a fifth precoding matrix indicator PMI.sub.2 to the base station, wherein the third precoding matrix indicator PMI.sub.11 is used to indicate the matrix A.sub.i, wherein 1≦i≦N.sub.B; the fourth precoding matrix indicator PMI.sub.12 is used to indicate the matrix B.sub.i, wherein 1≦i≦N.sub.B, and the fifth precoding matrix indicator PMI.sub.2 is used to indicate the matrix W.sub.2.

2. The method according to claim 1, wherein each column of the matrix A, and the matrix B, is a discrete Fourier transform (DFT) vector, and the two degrees of freedom of the antenna array comprise a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction.
2. The method according to claim 1, wherein each column of the matrix A.sub.i or the matrix B.sub.i in the block matrix X.sub.i=A.sub.i[AltContent: rect]B.sub.i is a discrete Fourier transform (DFT) vector or is a column vector of a Hadamard matrix.



Claims 8 and 10, and 9 of the instant application are double patent rejected as applied to claim 1 and 3, and 2 of the instant application above respectively by parent patent no. 9,859,962. 

Claims 15 and 17, and 16 of the instant application are double patent rejected as applied to claim 1 and 3, and 2 of the instant application above respectively by parent patent no. 9,859,962. 

Claims 22 and 24, and 23 of the instant application are double patent rejected as applied to claim 1 and 3,  and 2 of the instant application above respectively by parent patent no. 9,859,962. 

Claims 1, 2, 4, 8, 9, 11, 15, 16, 18, 22, 23 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,122,427 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.

Instant Application
Parent Patent No. 10,122,427
1. A method for determining a precoding matrix indicator, the method comprising: sending, by a base station, a reference signal to a terminal device; and receiving, by the base station, a precoding matrix indicator (PMI) from the terminal device, wherein the PMI corresponds to a precoding matrix in a codebook, wherein each precoding matrix W comprised in the codebook is a product of two matrices W.sub.1 and W.sub.2, W=W.sub.1W.sub.2, wherein the matrix W.sub.1 is a block diagonal matrix, W.sub.1=diag{X.sub.1, . . . , X.sub.N.sub.B}, N.sub.B>1, each block matrix X.sub.i being a Kronecker product of a matrix A.sub.i and a matrix B.sub.i, X.sub.i=A.sub.i.Math.B.sub.i, 1≤i≤N.sub.B, wherein the matrix A.sub.i and the matrix B.sub.i are for channel state information quantization in two degrees of freedom of an antenna array respectively.
4. The method according to claim 1, wherein block matrices in the matrix W.sub.1 satisfy X.sub.2j−1=X.sub.2j, 1≤j≤N.sub.B/2.

1. A method for determining a precoding matrix indicator, the method comprising: receiving, by a user equipment, a reference signal from a base station; determining, by the user equipment, based on the reference signal, a precoding matrix from a codebook, wherein a precoding matrix W comprised in the codebook is a product of two matrices W.sub.1 and W.sub.2, wherein W.sub.1 is a block diagonal matrix, W.sub.1=diag{X.sub.1, . . . , X.sub.N.sub.B}, N.sub.B>1, wherein each block matrix X.sub.i is a Kronecker product of a matrix A.sub.i and a matrix B.sub.i, X.sub.i=A.sub.icustom characterB.sub.i, 1≤i≤N.sub.B, and block matrices in the W.sub.1 satisfy that X.sub.2j-1=X.sub.2j, 1≤j≤N.sub.B/2; and sending, by the user equipment, a precoding matrix indicator (PMI) to the base station, wherein the PMI corresponds to the determined precoding matrix.

2. The method according to claim 1, wherein each column of the matrix A.sub.i and the matrix B.sub.i is a discrete Fourier transform (DFT) vector, and the two degrees of freedom of the antenna array comprise a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction.

2. The method according to claim 1, wherein each column of the matrix A.sub.i or the matrix B.sub.i in the block matrix X.sub.i=A.sub.icustom characterB.sub.i is a discrete Fourier transform (DFT) vector or is a column vector of a Hadamard matrix.



Claims 8 and 11, and 9 of the instant application are double patent rejected as applied to claim 1, 4 and 2 of the instant application above respectively by parent patent no. 10,122,427. 

Claims 15 and 18, and 16 of the instant application are double patent rejected as applied to claim 1, 4 and 2 of the instant application above respectively by parent patent no. 10,122,427. 

Claims 22 and 25, and 23 of the instant application are double patent rejected as applied to claim 1, 4 and 2 of the instant application above respectively by parent patent no. 10,122,427. 

Claims 1-20 and 22-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,784, 932 as mapped below. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover the same scope.
Instant Application
Parent Patent No. 10,784,932
1. A method for determining a precoding matrix indicator, the method comprising: sending, by a base station, a reference signal to a terminal device; and receiving, by the base station, a precoding matrix indicator (PMI) from the terminal device, wherein the PMI corresponds to a precoding matrix in a codebook, wherein each precoding matrix W comprised in the codebook is a product of two matrices W and W2, W = WW2,matrix X, being a Kronecker product of a matrix A, and a matrix B, , X, A, 0 B, , 1 i< NB , wherein the matrix A, and the matrix B, are for channel state information quantization in two degrees of freedom of an antenna array respectively.
1. A method for determining a precoding matrix indicator, the method comprising: receiving, by a terminal device, a reference signal from a base station; determining, by the terminal device, based on the reference signal, a precoding matrix from a codebook, wherein each precoding matrix W comprised in the codebook is a product of two matrices W.sub.1 and W.sub.2, W=W.sub.1W.sub.2, wherein the matrix W.sub.1 is a block diagonal matrix, W.sub.1=diag{X.sub.1, . . . , X.sub.N.sub.B}, N.sub.B>1 each block matrix X.sub.i being a Kronecker product of a matrix A.sub.i and a matrix B.sub.i, X.sub.i=A.sub.i.Math.B.sub.i, 1≤i≤N.sub.B, wherein the matrix A.sub.i and the matrix B.sub.i are for channel state information quantization in two degrees of freedom of an antenna array respectively; and sending, by the terminal device, a precoding matrix indicator (PMI) to the base station, wherein the PMI corresponds to the determined precoding matrix.
2. The method according to claim 1, wherein each column of the matrix A, and the matrix B, is a discrete Fourier transform (DFT) vector, and the two degrees of freedom of the antenna array comprise a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction.
2. The method according to claim 1, wherein each column of the matrix A.sub.i and the matrix B.sub.i is a discrete Fourier transform (DFT) vector, and the two degrees of freedom of the antenna array comprise a degree of freedom in a horizontal direction and a degree of freedom in a vertical direction.
3. The method according to claim 1, wherein receiving by the base station the PMI from the terminal device comprises: receiving a third precoding matrix indicator PMhi, a fourth precoding matrix indicator PMJ12, and a fifth precoding matrix indicator PMI2 from the terminal device, wherein the third precoding matrix indicator PM1Ii is used to indicate the matrix A,, wherein 1< i< NB; the fourth precoding matrix indicator PMJ12 is used to indicate the matrix B, wherein 1<_ 1 NB, and the fifth precoding matrix indicator PMI2 is used to indicate the matrix W2 -
3. The method according to claim 1, wherein sending the PMI to the base station comprises: sending a third precoding matrix indicator PMI.sub.11, a fourth precoding matrix indicator PMI.sub.12, and a fifth precoding matrix indicator PMI.sub.2 to the base station, wherein the third precoding matrix indicator PMI.sub.11 is used to indicate the matrix A.sub.i, wherein 1≤i≤N.sub.B; the fourth precoding matrix indicator PMI.sub.12 is used to indicate the matrix B.sub.i, wherein 1≤i≤N.sub.B, and the fifth precoding matrix indicator PMI.sub.2 is used to indicate the matrix W.sub.2 .
4. The method according to claim 1, wherein block matrices in the matrix W.sub.1 satisfy X.sub.2j−1=X.sub.2j, 1≤j≤N.sub.B/2.
4. The method according to claim 1, wherein block matrices in the matrix W.sub.1 satisfy X.sub.2j−1=X.sub.2j, 1≤j≤N.sub.B/2.
5. The method according to claim 1, wherein the matrix W.sub.2 is used to select or weight and combine at least one column vector in the matrix W.sub.1 to form the matrix W.
5. The method according to claim 1, wherein the matrix W.sub.2 is used to select or weight and combine at least one column vector in the matrix W.sub.1 to form the matrix W.
6. The method according to claim 1, wherein the codebook comprises a codebook subset consisting of precoding matrices corresponding to a subset of the matrix A.sub.i and the matrix B.sub.i.
6. The method according to claim 1, wherein determining, based on the reference signal, the precoding matrix from the codebook comprises: determining, based on the reference signal, the precoding matrix from a codebook subset, wherein the codebook subset consists of precoding matrices corresponding to a subset of the matrix A.sub.i and the matrix B.sub.i.
7. The method according to claim 6, further comprises: notifying, by the base station, the subset of the matrix A.sub.i and the matrix B.sub.i to the terminal device.
7. The method according to claim 6, wherein the subset of the matrix A.sub.i and the matrix B.sub.i are notified to the terminal device by the base station.


Claims 8-14 of instant application are similarly double patent rejected by claims 8-14 of parent patent no. 10, 784,932. respectively. 

Claims 15-20 of instant application are similarly double patent rejected by claims 15-20 of parent patent no. 10, 784,932. respectively. 

Claims 22-27 of instant application are similarly double patent rejected by claims 21-26 of parent patent no. 10, 784,932. respectively. 

Allowable Subject Matter

Claims 21 and 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467